Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective June 2, 1975 because he was not totally unemployed. Claimant was licensed to sell life and casualty insurance. The board found that he was "actively engaged in the collection and return of premiums to the various carriers with which he is associated and earned renewal commissions from June 2 to the date of this hearing”. Although claimant’s income resulting from these activities may have been minimal, the board could properly find, on the evidence, that claimant was not totally unemployed. Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.